 

 

Case 3:11-cr-O0006-DHB-BKE Document 114 Filed 06/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION
MAURICE O’NEAL, )
)
Petitioner, )
)
V. ) CV 321-029

) (Formerly CR 311-006)
UNITED STATES OF AMERICA, )
)
Respondent. )

ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES Petitioner appointment of an attorney, and DISMISSES Petitioner’s motion filed
pursuant to 28 U.S.C. § 2255.

Further, a federal prisoner must obtain a certificate of appealability (“COA”) before
appealing the denial of his motion to vacate. This Court “must issue or deny a certificate of
appealability when it enters a final order adverse to the applicant.” Rule 11(a) to the Rules
Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner
makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).
For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniel, 529 U.S. 473, 482-84 (2000), Petitioner has

 
 

 

Case 3:11-cr-O0006-DHB-BKE Document 114 Filed 06/03/21 Page 2 of 2

failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.!
Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not
be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3).

 

Upon the foregoing, the Court CLOSES this civil action and DIRECTS the Clerk to
enter final judgment in favor of Respondent.

SO ORDERED this Sr day of June, 2021, at Augusta, Georgia.

UNITED STM1ES DISTRICT JUDGE

  

 

 

“If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2255 Proceedings.

2

 
